Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 8/9/22, Applicant amended the independent claims.  Applicant’s Remarks also address these new features.  See new citations below and also the new 103 with Jones, which was used before on dependent claims, below to see how the prior art renders obvious these new features.
Also, note the 7/6/22 Interview.  Examiner notes that the attribute/event can still be any attribute/event at all, the 1st or 2nd bot algorithm can be any bot algorithm at all, and that no reasons or conditions associating the event, other than a threshold, to the second bot are stated.  No reasons for why the claim switches from the 1st bot to the 2nd bot are claimed.  So, what algorithm the 1st is or the 2nd is not claimed.  And, why the claim switches from the 1st to the 2nd is not stated.  Hence, the claims, with the 8/9/22 amendments, are still considered broad.
Also, the 101 is still found to apply.  No new additional elements or hardware  beyond the generic have been added to the claim.  See the 101 below.
Also, note the new 112 in regards to the 8/9/22 claims.
Also, since the Applicant was given the opportunity and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Official Notice was used in the 12/17/21 action.  Applicant presented no actual arguments or evidence concerning Official Notice with the 2/2/22 Response. Hence, the Official Notice is considered part of the record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  On 8/9/22, Applicant added these features to the independent claim, “an attribute of an event for a limited offering on the webpage exceeding an attribute threshold”.  However, no offer or limited offering in Applicant Spec could be found to be related to an attribute or attribute threshold.  Hence, this feature is not supported by Applicant Spec.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 14, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite applying a first bot detection algorithm configured to determine that an actor device is executing a bot accessing a webpage via data packets from a device; identifying an event associated with a webpage; and responsive to triggering instructions an attribute for a limited offering passing a threshold, applying a second bot detection algorithm configured to determine bot execution based upon a set of signals for accessing the webpage.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are a computer, data packets.  This is considered generic.  Also, the bot, webserver, webpage, and actor device are not positively recited.  For example, a user could manually apply an algorithm for bot detection.  This could be applied on data without the actual bot or packets themselves. So, the generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Also, regardless, the bot, webserver, webpage, and actor device are considered generic.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-13, 15-24 are not considered directed to any additional non-abstract claim elements. The signals in claims 15-18 are considered generic.  No other additional elements are found in the dependent claims.   So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Amini (20120096549) in view of Ahmed (10320813) in view of Jones (20170308914).
Claims 1, 14, 25. Examiner notes Applicant Spec at Figs. 5, 6.  Amini discloses A computer-implemented method comprising:
applying, by a computer, a first bot detection algorithm to a first set of data traffic received from an actor device by a webserver hosting a webpage, the first bot detection algorithm configured to determine that the actor device is executing a bot ([27, 24, 25]; also for webserver hosting a webpage see “[27]… if a host accesses websites which are not popular (in terms of the number of visits to the website per day) but at the same time if the IP address associated with the website keeps fluxing (or changing) frequently across countries, as well as across domains that are not necessarily commercial, then it is highly indicative of fast-flux bot activity...” note the IP address, domain, and DNS in [27] related to website which is interpreted to read on webserver hosting a webpage; also note webserver at [31]) accessing the webpage by way of the first set of data traffic received at the webserver from the actor device (“[27]… An example of a misuse pattern (or a targeted detection technique) occurs in the case of fast-fluxing bots: if a host accesses websites which are not popular”; also see [24, 25]; also for data traffic, set [17, 18]).
While Amini discloses data traffic from the actor device ([27, 17, 18]), Amini does not explicitly disclose via a first set of data packets.  However, Ahmed discloses identifying suspicious network behavior and using traffic and packet analysis to do such (see traffic and packet at 3:20-45).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Ahmed’s traffic and packet analysis to determine suspicious network activity to Amini’s traffic analysis to determine suspicious network activity.  One would have been motivated to do this in order to better determine suspicious network activity.
Amini further discloses responsive to identifying, by the computer according to triggering instructions associated with the webpage, an attribute of an event related to the webpage exceeding an attribute threshold (see website or web access at [27]; see scoring based on features to maximize detection rate for botnet detection at [24, 26], and feature is interpreted to read on attribute as seen in Amini at [18] with feature, attribute and scoring; also [18, 27] gives examples of features as attributes; and [30, 4, 5, 6] discloses the security violation being declared based on a threshold for the score, and the score is based on attribute/feature tracking, so feature/attribute exceeding a threshold is tracked; also for triggering instructions note Applicant Spec at Abstract, [56, 83, 97], the trigger can be interpreted as an amount of time, and Amini discloses time and time period at [27] and see per day, fluxing frequently, web access patterns, DNS query rates, response rates, monitored over a period of time at  [27], these indicated event time monitoring; also see [21] and time and time period).
While Amini discloses an attribute of an event related to the webpage, Amini does not explicitly disclose an attribute of an event for a limited offering on the webpage.  However, Amini discloses general cyber-security (Abstract) related to the Internet [36] and webpages [27].  And, Jones discloses using the Internet for offers, purchases, and sales ([13]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jones Internet used for offers/purchase/sales related to an Internet event to Amini’s bot detection related to Internet usage.  One would have been motivated to do this in order to better perform cyber-security or bot detection related to relevant Internet events/occurences.
Amini further discloses applying, by the computer, a second bot detection algorithm ([24-27] note that the algorithms and scoring used is changed continually and in realtime to better detect bots, so a first algorithm and scoring is used at one point for bot detection and a second/different algorithm and scoring is used at a later point for bot detection).
And, in regards to the following feature, Examiner notes Applicant Spec at [11, 13]  and Fig. 5 where signals are attributes or characteristics and come from header or metadata or payload data content (as noted in the 1/27/22 Interview).  And, Amini discloses a score and threshold for detecting bots (see Amini at [4, 5, 22]) which reads on Applicant Spec at [11].  And, Amini further discloses signals (“[0041] Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium.).  And, Amini discloses configured to determine bot execution based upon a set of signals determined from a second set of data traffic received at the webserver for accessing the webpage (Amini discloses multiple sets of data traffic at Fig. 1 and also at [25] shows that second data traffic sets occur as continuous and timely updates are made as new data comes in; here Amini discloses analyzing data that is associated with the traffic or page request in order to determine bot activity: “[17]…The network activity data may include, but is not limited to, data relating to security events that is taken from live data and logs. The live data and logs may include, but are not limited to: streaming (high-throughput/high-volume) data sources such as intrusion detection systems (IDS)/intrusion prevention systems (IPS) alerts, firewall alerts and/or logs, domain name server (DNS) queries and responses, netflow records, and raw network traffic and/or traces, as well as other data sources such as security updates (e.g., software patches and vulnerability discovered and published in the public domain).”;  “[18]… As used herein the term "feature" refers to any attribute or value, which can be computed using the incoming data. For instance, if the incoming data includes an IP address, we could compute if the IP address is a residential or a commercial IP address, which country the IP address belongs to, and which autonomous system it belongs. These are extra features computed using the basic information (IP address) available in the data”;  “[21]… Behavioral anomaly detectors may be employed by managed security services, and may be used to detect abnormal situations such as, but not limited to: a SYN flood in a distributed denial of service (DDoS), to determine if an excessive number of DNS query volumes have been accessed when compared to a typical host, to detect shifts in DNS/netflow per-group volumes, and/or to detect shifts in the set of domain names/IPs/countries/ASNs accessed.”; “[24]…  Data utilized for the data mining include data resulting from network traffic of the hosts (e.g., DNS queries and responses, netflow, raw IP traffic, http traffic, other application traffic), IDS or IPS alerts related to a specific host, etc.”; “[27]…  After scores have been computed using a collection of such targeted analytics, additional features can be derived (such as DNS query rates, response rates, number of countries visited per day, number of domains visited which do not have a valid DNS resolution, etc.) for hosts.”).  Hence, Amini discloses that data or signal information related to the webpage access can be analyzed to determine bot activity.  Hence, Amini discloses these features.
  Also, to further elaborate on the rejection above, Amini discloses different models or algorithms and scoring for detecting bot activity. Amini discloses detecting bots:  “[16]… The embodiment depicted in FIG. 1 is utilized for detecting and analyzing malicious software ("malware") such as, but not limited to, botnets. As used herein, the term "botnet" refers to software that infects computers over a network, and subsequently seeks/accepts commands from an external controller (i.e., a bot-controller), thereby making the host computer amenable for a variety of subversive and/or illegal activities such as, but not limited to: denial-of-service attacks, spamming, insider fraud, and ex-filtration.” And “[0024] The correlation engine 108 uses data mining techniques to mine new behavioral signatures (e.g., for botnet detection) as well as to discover new features that are of interest.”   and  “[27]… An example of a misuse pattern (or a targeted detection technique) occurs in the case of fast-fluxing bots: if a host accesses websites which are not popular (in terms of the number of visits to the website per day) but at the same time if the IP address associated with the website keeps fluxing (or changing) frequently across countries, as well as across domains that are not necessarily commercial, then it is highly indicative of fast-flux bot activity.”.    
And, Amini discloses that this can be done automatically:  “[0026] Thus, an embodiment of the system may be utilized to automatically construct and refine targeted detectors, and other scoring approaches and their combinations. In an embodiment this is performed using the existing targeted detectors to automatically extract discriminative features in the data and by building behavioral anomaly detectors over time that distinguish between normal and suspicious events”.  And, Amini discloses multiple algorithms for detecting bots:  “[24]… Examples of algorithms utilized by the mining may include, but are not limited to: feature extraction algorithms for automatically constructing atomic anomaly detectors, discriminative pattern extraction algorithms for automatically constructing misuse detectors, concept drift detection algorithms, learning algorithms, feature discovery algorithms such as model-based tree (MbT) algorithms and consensus maximization. Discriminative pattern extraction refers to an algorithm (such as MbT) which is capable of examining the set of features and validation results and decide on an appropriate model for scoring future data records with the objective of minimizing false alarms and maximizing detection rate.”. 
And, Amini uses algorithms or models and picking an appropriate one of the algoithms or models: “[24]… Discriminative pattern extraction refers to an algorithm (such as MbT) which is capable of examining the set of features and validation results and decide on an appropriate model for scoring future data records with the objective of minimizing false alarms and maximizing detection rate.”  and “[0026] Thus, an embodiment of the system may be utilized to automatically construct and refine targeted detectors, and other scoring approaches and their combinations.”.
Also, as show above, the prior art renders obvious data packets in addition to data traffic.
Hence, Amini discloses these features.
Also, in further regards to claim 25, Amini discloses a triggering instruction associated with the event ([24-27] note that the algorithms and scoring used is changed continually and in realtime to better detect bots, so a first algorithm and scoring is used at one point for bot detection and a second/different algorithm and scoring is used at a later point for bot detection; and different triggers can associated with the event in these citations).
Claims 2, 15. Amini further discloses the computer-implemented method according to claim 1, wherein the first bot detection algorithm is applied to a first set of signals and wherein the second bot detection algorithm is applied to a second set of signals ([24-27]).
Claims 3, 16. Amini further discloses the computer-implemented method according to claim 2, wherein the second set of signals is a subset of the first set of signals ([24-27] where the second set is considered a subset because it occurs after the first set and because the second set builds on the first set for better training and refining the algorithms and scoring).
Claim 5, 18. Amini discloses the computer-implemented method according to claim 2, wherein at least a portion of each set of signals is derived from data traffic from the actor device (data traffic at [24]). Amini does not explicitly disclose derived from data packets.  However, Ahmed discloses these features (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Ahmed’s data packet analysis for bot detection to Amini’s data traffic analysis for bot detection.  One would have been motivated to do this in order to better detect bots.
Claims 6. Amini further discloses the computer-implemented method according to claim 2, further comprising determining, by the computer applying the first bot detection algorithm, that the actor device is executing the bot when a score for the first set of signals satisfies a threshold (Fig. 2).
Claims 7, 19. Amini further discloses the computer-implemented method according to claim 2, further comprising determining, by the computer applying the second bot detection algorithm, that a second actor device is executing one or more bots when a score for the second set of signals satisfies a threshold (Fig. 2; and note different algorithms and scoring in independent claim).
Claims 8. Amini further discloses the computer-implemented method according to claim 2, further comprising determining, by the computer applying the second bot detection algorithm, that a second actor device is executing a second bot when a score for the second set of signals satisfies a second threshold (Fig. 2; and note different algorithms and scoring in independent claim; the threshold can also be a differing value: “[30]…In an embodiment, the threshold and/or the security violation value are user defined and programmable”).
Claims 9, 20. Amini further discloses the computer-implemented method according to claim 1, wherein the attribute of the event associated with the webpage includes at least one of: an amount of a product offered at the webpage, a start time of an event associated with the webpage, or an end time of the event (see per day, fluxing frequently, web access patterns, DNS query rates, response rates, monitored over a period of time at  [27], these indicated event time monitoring or start time of event or end time of event; also see [21] and time and time period which measure start time of events).
Claims 10, 21. Amini does not explicitly disclose the computer-implemented method according to claim 1, further comprising predicting, by the computer, an end time for an event associated with the webpage.  Examiner notes that based on Applicant Spec at [15, 90, 109] this feature is interpreted as predicting how much longer a sale of products will go on.  However, Amini discloses tracking and expected queries to a webpage over a time period ([21] where typical queries per time period reads on this).  And, Jones discloses using the Internet for sales ([13]) and further discloses predicting the end time of the event further comprises: determining, by the computer, that an inventory will reach a defined quantity ([41]).  Also, Jones further discloses forecasting when a sales event will end based on tracked data like inventory or ([28, 41, 29, 14], also see rate of sales and predicted sales at [15]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jones forecast end of an event to Amini’s bot detection.  One would have been motivated to do this in order to better know when to perform bot detection.
Claims 11, 22. Amini does not explicitly disclose the computer-implemented method according to claim 10, wherein predicting the end time of the event further comprises: determining, by the computer, that an inventory will reach a defined quantity.  However, Jones discloses using the Internet for sales ([13]) and further discloses the above features ([41]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jones Internet activity and end of event to Amini’s Internet bot detection and timing of events.  One would have been motivated to do this in order to better detect bots.
Claim 12, 23. Amini does not explicitly disclose the computer-implemented method according to claim 10, wherein the event comprises a period of time for a sale of limited inventory.  However, Jones discloses using the Internet for sales ([13]) and further discloses the above features ([41] see season as end of time and inventory for that particular season).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jones Internet activity and period of time to Amini’s Internet bot detection and timing of events.  One would have been motivated to do this in order to better detect bots.
Claim 13, 24. Amini does not explicitly disclose the computer-implemented method according to claim 1, further comprising identifying, by the computer, an actor using header data of data packets from the actor device in response to determining that the actor device is executing the bot.  However, Amini discloses wherein at least a portion of each set of signals is derived from data traffic from the actor device (data traffic at [24]).  And, Ahmed discloses these features (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Ahmed’s data packet and header analysis for bot detection to Amini’s data traffic analysis for bot detection.  One would have been motivated to do this in order to better detect bots.


Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amini (20120096549) in view of Ahmed (10320813) in view of Official Notice.
Claim 4, 17.  Amini does not explicitly disclose the computer-implemented method according to claim 2, wherein the second set of signals consists of zero signals.  However, Amini discloses a range of analysis and signals and adapting the algorithm and scoring ([24-27]).  And, Examiner takes Official Notice that zero signals were old and well known signals before Applicant’s Priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add zero signal analysis to Amini’s signal analysis and adapting.  One would have been motivated to do this in order to better adapt bot detection.
Also, since the Applicant was given the opportunity and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Official Notice was used in the 12/17/21 action.  Applicant presented no actual arguments or evidence concerning Official Notice with the 2/2/22 Response. Hence, the Official Notice is considered part of the record.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
These disclose features relevant to algorithms and bot detections: Kaminsky [91, 92, 93, 94]; Amini [27, 24, 25]; Teller [5].  These also do Dalal [50]; Dogynskyy [338]. 
These disclose inventory features: Harsha [5]. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/15/22